Case 3:16-cr-00148-TBR-HBB Document 83 Filed 05/28/19 Page 1 of 2 PageID #: 451




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                              AT LOUISVILLE

 ELIAS ESTEPHANE                                           MOVANT/DEFENDANT

 v.                               CRIMINAL ACTION NO. 3:16-CR-00148-TBR
                                     CIVIL ACTION NO. 3:19-CV-00042-TBR
                                                   Electronically Filed

 UNITED STATES OF AMERICA                             RESPONDENT/PLAINTIFF


                      MOTION FOR EXTENSION OF TIME


      The United States of America, by counsel, moves the Court

 to grant the United States an extension of time, through June

 11, 2019, to file its response to Elias Estephane’s motion under

 28 U.S.C. § 2255. (DN 76)

      As grounds for this motion, the undersigned counsel states

 that he has been absent from the office for the past two weeks,

 due to the illness and death of his mother.          The undersigned

 counsel discussed this with Mr. Estephane’s counsel, J. Clark

 Baird, who indicated that he takes no position concerning the

 instant motion for extension of time.

                                    Respectfully submitted,


                                    s/L. Jay Gilbert
                                    L. Jay Gilbert
                                    Assistant United States Attorney
                                    717 West Broadway
                                    Louisville, KY 40202
                                    (502) 582-5911
                                    Jay.Gilbert@usdoj.gov
Case 3:16-cr-00148-TBR-HBB Document 83 Filed 05/28/19 Page 2 of 2 PageID #: 452




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I electronically
 filed the foregoing with the clerk of the court by using the
 CM/ECF system, which will send a notice of electronic filing to
 J. Clark Baird, counsel for Mr. Estephane.


                                    s/L. Jay Gilbert
                                    L. Jay Gilbert
                                    Assistant United States Attorney




                                      2
